October 4, 2011 Martin R. Rosenbaum Direct Phone: (612) 672-8326 Direct Fax: (612) 642-8326 martin.rosenbaum@maslon.com Via EDGAR and Federal Express Mr. Justin Dobbie Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Kona Grill, Inc. (the “Company”) Form 10-K for the year ended December 31, 2010 Filed March 11, 2011 Definitive Proxy Statement on Schedule 14A Filed March 14, 2011 File No. 001-34082 Dear Mr. Dobbie: I am writing in response to the comment letter dated September 29, 2011 from Ms. Linda Cvrkel to Mr. Mark Robinow of the Company with respect to the Company's filings described above. As we discussed on the telephone on October 3, 2011, due to the travel schedules of company personnel, they require more time to respond to the comments. Please be advised that the Company's response to the comments will be filed no later than Friday, October 28, 2011. My understanding from our conversation was that this timing will be acceptable. Please let me know if you would like to discuss it further, or if you have any questions. Thank you for accommodating the Company's schedule in this way. Very truly yours, /s/ Martin R. Rosenbaum Martin R. Rosenbaum cc: (via email): Mark Robinow Christi Hing
